Sedgwick, J.,
concurring.
I think that the conclusion reached in the opinion of Judge Hamer is right. The relator in his brief urges six different reasons' for reversing the judgment of the dis-' trict court.
1. The resolution calling the election for the issuance of bonds was adopted by the votes of two of the members of *584the county board, one member voting against it. Mr. Sprague, one of the members voting for it, had removed from the precinct from which he was elected to another precinct in the county, and the relator contends that he was disqualified to vote, and that therefore the resolution was not adopted. The relator cites State v. Skirving, 19 Neb. 497, and State v. Field, 26 Neb. 393. In the former case it was directly held that a county commissioner must reside in the precinct from which he was elected. The commissioner had removed to another precinct, and at the-next general election it was insisted by all parties that a successor should be elected. The candidates were regularly nominated, and the relator in that case was elected. He brought an action in quo warranto to test his right to the office. The court held that he was entitled to the office. This holding was approved without comment in the latter case. In the case at bar no one contested Mr: Sprague’s right to the office, and he continued to act in that capacity without objection. His actions therefore were entitled to the force and effect of the act of an officer de facto.
2. The second point urged is that the notice of the election was defective. In this contention the relator disregards the first publication, in which the whole proceedings of the county board were published, including the matters which he insists were not properly published. When we remember that the respondent, as auditor of state, was not restrained from proceeding with the registering of the-bonds, and that the bonds have accordingly been duly registered and sold and the proceeds received by the county, and that this relator has no special interest in the matter, it must be held that the first publication was not invalid because it included the whole minutes of the county board.
3. It is objected that there were two propositions submitted, and that under the law they should have been submitted separately. The purpose of the bonds was stated, “for the purpose, of erecting a courthouse and jail building in said county,” and in another place, “for building and furnishing a courthouse building and jail building.” It *585seems to be contended that this contemplated two buildings ; but there is no allegation that it was so considered by the board, or that any one was misled in that respect. The building contemplated was for a courthouse and jail, and I think that this objection was without merit.
4. It is also contended that the county commissioners were without authority to issue bonds for furnishing the building. The notice recited that it was “for the purpose of purchasing material for the building, erecting, constructing, finishing, furnishing, and completing a courthouse and jail building for said county.” In Linn v. City of Omaha, 76 Neb. 552, it was héld that the authority to issue bonds for the construction or purchase of needful buildings for the use of the city included the power to purchase the site for such buildings; and in Champion Iron Co. v. City of South Omaha, 98 Neb. 56, it was held that the installation of cells in the city hall to be used in connection with the police court was authorized by a vote to purchase a site and erect a city hall thereon. A courthouse and jail would be useless without proper furnishing, and such furnishing must be considered as a part of the building itself, within the contemplation of the statute.
5. Various discrepancies in the language used for stating the purpose of the issue of the bonds are discussed in the brief; but in view of the facts before stated, that the relator has no special interest in ‘the matter, and that the proceeds of the bonds have already been appropriated, I-would not consider it necessary to discuss these verbal discrepancies.
6. Lastly, it is contended that the trial court should have required the auditor to examine the authenticity of the history of the bonds. The law makes it his duty to examine the history of the bonds, and the court properly presumed that the auditor had done so.
For the foregoing reasons, I think that the conclusion affirming the judgment of the district court is correct.